DETAILED ACTION
This office action is responsive to RCE filed on November 5th, 2021.
Claims 17, 19, 21, 23, 25~32, and 34~37 are allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/05/21 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/21 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Harry Wang on 12/08/21.
The application has been amended as follows: 
34. (New) A non-transitory computer readable storage medium containing instructions, which when executed by a processor, are capable of performing: receiving, at a first network function (NF) in a network system, a service discovery request from a 
35. (New) A non-transitory computer readable storage medium containing instructions, which when executed by a processor, are capable of performing: sending a service discovery request to a first network function (NF) in a network system from a second NF, wherein the service discovery request comprises intimacy information of the second NF, wherein the intimacy information of the second NF comprises at least one of: data center information; receiving a service discovery response from the first NF, wherein the service discovery response comprises information of at least one third NF or at least one sub- instance of the third NF stored in the first NF, wherein the service discovery response is based on intimacy between the at least one third NF or the at least one sub-instance of the third NF and the second NF; and selecting one of the at least one third NF or the at least one sub-instance of the third NF as a target NF based 
36. (New) A non-transitory computer readable storage medium containing instructions, which when executed by a processor, are capable of performing: sending, to a first network function (NF) in a network system, intimacy information of a third NF or a sub-instance of the third NF; and receiving, from a first NF, a response of acknowledgement for storing of the intimacy information in the first NF, wherein the intimacy information of the third NF or the sub-instance of the third NF comprises data center information; wherein the intimacy information of the third NF or the sub-instance of the third NF is to be stored in the first NF and to be utilized in a service discovery procedure in which a service discovery response is sent based on the third NF or the sub- instance of the third NF, and intimacy between a second NF, intimacy information of which is included in a service discovery request, and wherein information of the third NF or sub-instance of the third NF within the service discovery response is to be used by the second NF to select one of the third NF or the sub-instance of the third NF as a target NF.
37. (New) A non-transitory computer readable storage medium containing instructions, which when executed by a processor, are capable of performing: receiving, at a first network function (NF) in a network system, intimacy information of a third NF from the third NF, or receiving intimacy information of a sub-instance of the third NF from the sub-instance of the third NF; and storing the intimacy information in the first NF; wherein the intimacy information comprises data center information, wherein upon receiving a service discovery request from a second NF, a service discovery response 
Reasons for Allowability
The application is allowed based on Applicant’s amendment/remarks made on 05/12/21.
The prior art of record does not teach nor suggest, an apparatus and crm for a first, second, and third network function (NF) in a network system, comprising: a processor; and a memory coupled to the processor, said memory containing instructions executable by said processor, whereby said apparatus is operative to: receive a service discovery request from a second NF, wherein the service discovery request comprises intimacy information of the second NF, wherein the intimacy information of the second NF comprises at least one of: data center information; network topology information; and geography location information of the second NF, and wherein the first NF is to discover at least one third NF or at least one sub-instance of the third NF based on intimacy between the second NF and the third NF or the at least one sub-instance of the third NF, wherein intimacy information of the at least one third NF or the at least one sub-instance of the third NF is stored in the first NF; and send a service discovery response to the second NF, wherein the service discovery response comprises information of the at least one third NF or at least one sub-instance of the third NF, wherein the information of the at least one third NF or at least one sub-instance of the third NF within the service 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE SOO KIM whose telephone number is (571)270-3229. The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Taylor can be reached on (571) 272-3889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEE SOO KIM/
Primary Examiner, Art Unit 2457